Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Nov. 10, 2020 has been received and entered.
Currently, Claims 7-8, 10, and 12-20 are pending. Claims 7-8, 10, and 12-20 are examined on the merits.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant's election of Scutellaria haicalensis, water, AMO-activated protein kinase alpha, XBP-1, in the reply filed on Jan. 14, 2019 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan, 23, 2017 is in compliance with the provisions of 37 CFR 187, Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (WO 2012/122295) as evidenced by Cayman (https://www.caymanchem.com/pdfs/70610.pdf).
Lambert et al. teaches a method of treating cancer with baicalein (Scutellaria baicalensis) and metformin (Claim 5, Table 2). The ingredients when used together would inherently improve therapeutic effects of anti-diabetic drug and reduce side effects by the mechanisms recited in Claims 7-8, 10, 13-16, and 18-20 because the same combination would inherently result in the same effects when used for the same purpose in the same patient population, diabetics.  Baicalein is a chemical that can be extracted with ethanol (see Cayman).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655